.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear in line 9 as to what “a circuit” refers.  For example, it is not clear whether this refers to all the circuits on the first semiconductor substrate, the processing unit on the first semiconductor substrate, the imaging unit, the first temperature sensor, or some other circuit.  Also, line 10 is not clear as to what is meant by “utilized for generating image data” since the entire device is itself utilized for generating image data.  
Claims 2-19 are indefinite by virtue of their claim dependency upon indefinite claim 1.  
Claim 20 is indefinite because it is not clear in line 7 as to what “a circuit” refers.  For example, it is not clear whether this refers to all the circuits on the first semiconductor substrate, the storage unit, the calculating unit, the processing unit, the imaging unit, the temperature sensor, or some other circuit.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0339360 A1, cited by the applicant) in view of Crafts et al. (US 8,734,006 B2).
Regarding claim 1, Cho et al. teach an imaging device (see fig. 3 and para. 0035) comprising: a processing unit (240) formed on a first semiconductor substrate and configured to perform predetermined image processing on the basis of image data obtained by an imaging unit (215); a first temperature sensor (270 in fig. 4) formed on the first semiconductor substrate and capable of generating a detection signal according to a temperature.
Cho et al. fail to explicitly teach a first pad electrode formed on the first semiconductor substrate and electrically insulated from a circuit formed on the first semiconductor substrate, the circuit being utilized for generating the image data.
Crafts et al. teach a first pad (e.g., 35 in fig. 1) electrode formed on the first semiconductor substrate (10) and electrically insulated from a circuit (30) formed on the first semiconductor substrate (see col. 3, lines 34-61), the circuit being utilized for generating chip control/operational purposes (which is analogous to the processing unit recited in claim 1).
It would have been obvious to persons having ordinary skill in the art to incorporate the insulated pad electrodes of Crafts et al. into the imaging device of Cho et al. because this would have provided for isolated interconnection of the test probe 50 for testing the device of Cho et al. for improving device calibration as suggested by Crafts et al. (see col. 3, lines 34-61).
Regarding claim 2, the probe of Crafts et al. as shown in fig. 1 thereof is considered to be a king of needle probe per se.  Also, Crafts et al. discloses that it is configured to contact a probe needle to detect a temperature by a second temperature sensor (note two thermal sensors 25 in fig. 1).
	Regarding claim 3, both Cho et al. and Crafts et al. teach that the first temperature sensor is formed in a region in which the processing unit is formed, the region being of the first semiconductor substrate.
	Regarding claim 4, Cho et al. teach a conversion unit (250) formed on the first semiconductor substrate, wherein the imaging unit (215) has an imaging pixel, the conversion unit is capable of generating the image data by performing analog-to-digital conversion on the basis of a pixel signal supplied from the imaging pixel (as shown in fig. 3, for example).  While Cho et al. fail to teach that a distance between the first pad electrode and the first temperature sensor is shorter than a distance between the first pad electrode and the conversion unit, persons having ordinary skill in the art would have found these distances as a mere matter of optimizing the location of the features of the first semiconductor substrate so as to optimize performance of the imaging device.
	Regarding claim 5, both Cho et al. teach a plurality of input/output pad electrodes (e.g., 201 and 203) in a peripheral region of the first semiconductor substrate (as shown in fig. 1), but fails to teach that an area of the first pad electrode is larger than an area of each of the plurality of input/output pad electrodes. However, persons having ordinary skill in the art would have found these areas as a mere matter of optimizing the size of the features of the first semiconductor substrate so as to optimize performance of the imaging device.
Regarding claim 6, Crafts et al. teach having a second pad electrode (e.g., 43) formed at a position adjacent to the first pad electrode on the first semiconductor substrate, electrically insulated from the circuit formed on the first semiconductor substrate and electrically connected to the first pad electrode (as shown in fig 1).
Regarding claim 7, Cho et al. teach that the imaging unit is formed on the first semiconductor substrate as shown in fig. 1.
Regarding claim 8, Cho et al. teach fail to teach that the imaging unit is formed on a second semiconductor substrate which is overlaid on the first semiconductor substrate.  However, it is notoriously old in the imaging device arts to have an imaging unit is formed on a second semiconductor substrate which is overlaid on a first semiconductor substrate so as to optimize pixel spacing of the imaging unit.  Therefore, persons having ordinary skill in the art would have the imaging unit is formed on a second semiconductor substrate which is overlaid on the first semiconductor substrate so as to provide for optimization of the pixel array.
Regarding claim 9, Cho et al. teach a calculation unit capable of generating a temperature code on the basis of the detection signal generated by the first temperature sensor (e.g., see para. 0038 and 0052).
Regarding claim 12, the probe of Crafts et al. as shown in fig. 1 thereof is considered to be a king of needle probe per se.  Also, Crafts et al. discloses that it is configured to contact a probe needle to detect a temperature by a second temperature sensor (note two thermal sensors 25 in fig. 1).

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0339360 A1, cited by the applicant) in view of Crafts et al. (US 8,734,006 B2), as applied to claims 1-9 and 12, above, in further view of Hitachi (JP 2001-298160, cited by the applicant).
Regarding claim 10, Cho et al. and Crafts et al. taken together teach the imaging device according to claim 9, as discussed above but fail to teach that the calculation unit is capable of generating the temperature code, using a first function on the basis of the detection signal in a first temperature range, and is capable of generating the temperature code, using a second function on the basis of the detection signal in a second temperature range.
Hitachi teaches a calculation unit that is capable of generating a temperature code, using a first function on the basis of the detection signal in a first temperature range, and is capable of generating the temperature code, using a second function on the basis of the detection signal in a second temperature range (e.g., see para. 0007).
It would have been obvious to persons having ordinary skill in the art to incorporate the calculation unit of Hitachi into the device of Cho et al. and Crafts et al. because this would have provided for improved temperature measurements as shown by Hitachi.
Regarding claim 11, Hitachi teaches that the first function and the second function are linear functions (e.g., see para. 0007 and 0073).
Regarding claim 13, Hitachi provides for a storage unit (6) configured to store information about a temperature detected by the second temperature sensor, wherein the calculation unit is capable of performing correction processing of correcting the temperature code, using the information stored in the storage unit (see para. 0007).
Regarding claim 14, Hitachi provides for a conversion unit capable of generating a first digital code by performing analog-to-digital conversion on the basis of the detection signal, wherein the calculation unit is capable of generating the temperature code on the basis of the first digital code (see para. 0007.

Allowable Subject Matter
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest the imaging device according to claim 14, wherein the conversion unit includes a plurality of conversion circuits capable of generating a plurality of the first digital codes by performing AD conversion on the basis of the detection signal, and the calculation unit is capable of generating the temperature code on the basis of the plurality of first digital codes.
Claim 16 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest the imaging device according to claim 15, wherein the calculation unit is capable of obtaining a plurality of first temperature codes on the basis of the plurality of first digital codes, obtaining a plurality of second temperature codes by performing the correction processing on the basis of the plurality of first temperature codes, and generating the temperature code on the basis of an average value of the plurality of second temperature codes.
Claim 17 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest the imaging device according to claim 16, wherein the calculation unit is capable of selecting one of the plurality of second temperature codes on the basis of the plurality of second temperature codes, correcting the selected second temperature code, using a second temperature code generated by a conversion circuit adjacent to a conversion circuit that has generated the selected second temperature code, of the plurality of conversion circuits, and generating the temperature code on the basis of an average value of the plurality of second temperature codes including the corrected second temperature code.
Claim 18 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest the imaging device according to claim 16, wherein the calculation unit is capable of selecting one of the plurality of second temperature codes on the basis of the plurality of second temperature codes, and generating the temperature code on the basis of an average value of the plurality of second temperature codes other than the selected second temperature code, of the plurality of second temperature codes.
Claim 19 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest the imaging device according to claim 15, wherein the imaging unit includes a plurality of imaging pixels, the plurality of conversion circuits is capable of respectively generating a plurality of second digital codes by performing AD conversion on the basis of a plurality of pixel signals supplied from the plurality of imaging pixels, and the processing unit is capable of performing the predetermined image processing on the basis of the plurality of second digital codes.
Claim 20 would be allowable, as far as the claim is understood in light of the indefiniteness discussed above, because the prior art fails to teach or fairly suggest a calibration method comprising: by an inspection device, bringing a thermocouple into contact with a first pad electrode to measure a temperature, the first pad electrode being formed on a first semiconductor substrate on which a processing unit capable of performing predetermined image processing on the basis of image data obtained by an imaging unit is formed, and electrically insulated from a circuit formed on the first semiconductor substrate; by the inspection device, causing a storage unit formed on the first semiconductor substrate to store information about the measured temperature; by a temperature sensor formed on the first semiconductor substrate, generating a detection signal according to a temperature; by a calculation unit formed on the first semiconductor substrate, generating a temperature code by respectively performing different types of arithmetic processing from one another in a plurality of divided temperature ranges in each of which the temperature sensor is operable, on the basis of the detection signal; by the calculation unit, performing correction processing of correcting the temperature code, using the information stored in the storage unit.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose image sensors and temperature sensors of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878